DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 07 October 2019. The references have been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao et al. (Cao, US PGPub 2018/0045811).
	Referring to Claim 13, Cao teaches receiving, from a radar sensor (Fig. 4 #110; [0037-0038] as well as Fig. 7 and associated text) of a vehicle (Fig. 2 #200; [0039]), radar data indicative of a stationary object proximate to the radar sensor; receiving, from a non-radar sensor (Fig. 4 #120; [0039]) of the vehicle, vehicle state data indicative of a vehicle state, the vehicle state data indicative of at least a longitudinal velocity and a yaw rate of the vehicle; determining an orientation estimate and an offset estimate of the radar sensor based on the radar data and the vehicle state data (Fig. 4 #130; [0040]); and determining whether to actuate a vehicle system based on at least one of the orientation estimate or the offset estimate (Fig. 4 #170; [0044]).
	Referring to Claim 14, Cao teaches actuating the vehicle system based on the at least one of the orientation estimate or the offset estimate; [0044].
	Referring to Claim 15, Cao teaches wherein the actuation of the vehicle system includes disabling an autonomous driving mode of the vehicle; See operation of determiner 170.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Song et al. (Song, US PGPub 2016/0223661).
	Referring to Claim 1, Cao teaches receive, from a radar sensor (Fig. 4 #110; [0037-0038] as well as Fig. 7 and associated text) of a vehicle (Fig. 2 #200; [0039]), radar data indicative of a stationary object proximate to the radar sensor; receive, from a non-radar sensor (Fig. 4 #120; [0039]) of the vehicle, vehicle state data indicative of a vehicle state, the vehicle state data indicative of at least a longitudinal velocity and a yaw rate of the vehicle; determine an orientation estimate and an offset estimate of the radar sensor based on the radar data and the vehicle state data (Fig. 4 #130; [0040]); and determine whether to actuate a vehicle system based on at least one of the orientation estimate or the offset estimate (Fig. 4 #170; [0044]), but does not explicitly disclose nor limit a computer including a processor and a memory, the memory including instructions such that the processor is programmed to perform the steps.
	However, Song teaches the use of a computer including a processor and a memory, the memory including instructions such that the processor is programmed to perform the steps; [0027].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Cao with the CRM as taught by Song as it is well known common practice to use fully functioning computer systems within vehicles.
	Referring to Claim 2, Cao as modified by Song teaches wherein the processor is further programmed to: actuate the vehicle system based on the at least one of the orientation estimate or the offset estimate; [0044].
	Referring to Claim 3, Cao as modified by Song teaches wherein the actuation of the vehicle system includes disabling an autonomous driving mode of the vehicle; See operation of determiner 170.
	Referring to Claims 9 and 19, Cao teaches wherein the non-radar sensor includes at least one of a wheel odometry sensor, an inertial measurement unit, a visual odometry sensor, or a Global Positioning System sensor; see description of 120 and the parameters it is capable of detecting.



Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Adams et al. (Adams, US PGPub 2019/0049242).
	Referring to Claim 17, Cao teaches determining the orientation estimate of the radar sensor, but does not explicitly disclose nor limit it is based on a Kalman filter.
	However, Adams teaches determining the orientation estimate of the radar sensor based on a Kalman filter; [0035].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Cao with the Kalman filtering as taught by Adams so as to accurately calibrate the sensor data using known techniques.
	
Allowable Subject Matter
Claims 4-8, 10-12, 16, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646